





Exhibit 10.12


ex104header.jpg [ex104header.jpg]




JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England


January 31, 2019
To:
Wright Medical Group N.V. | Legal

Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: + 31 20 675 4002
Email: James.Lightman@wright.com


Re:
Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Wright Medical Group N.V.
(“Company”) to JPMorgan Chase Bank, National Association (“Dealer”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements with
respect to the Transaction and serve as the final documentation for the
Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.





JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.





--------------------------------------------------------------------------------





1.
This Confirmation evidences a complete and binding agreement between Dealer and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), and (ii) the
election of US Dollars (“USD”) as the Termination Currency) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. The parties acknowledge that the Transaction to which this
Confirmation relates is not governed by, and shall not be treated as a
transaction under, any other ISDA Master Agreement entered between the parties
from time to time.



2.The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:


General Terms.
Trade Date:
January 31, 2019

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:
European

Seller:
Company

Buyer:
Dealer

Shares:
The ordinary shares of Company, par value 0.03 Euros per share (Exchange symbol
“WMGI”).

Number of Warrants:
289,685. For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.



2

--------------------------------------------------------------------------------





Warrant Entitlement:
One Share per Warrant

Strike Price:
USD 40.8600.

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 29.84, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Issuer’s capitalization.
Premium:
USD 1,469,308 in the aggregate (the “Aggregate Premium Amount”), to be paid by
Dealer to Company on the Premium Payment Date as follows:

(i) EUR 17,382; and
(ii) an amount in USD equal to the excess of (x) the Aggregate Premium Amount
over (y) the amount in EUR set forth in clause (i) above (as converted into the
corresponding amount in USD by the Calculation Agent in a commercially
reasonable manner on or prior to the Premium Payment Date).
Premium Payment Date:
February 7, 2019

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 120th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall



3

--------------------------------------------------------------------------------





designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.
First Expiration Date:
September 15, 2023, (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.
Valuation Terms.


4

--------------------------------------------------------------------------------





Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in its reasonable discretion.

Valuation Date:
Each Exercise Date.

Settlement Terms.
Settlement Method:
Net Share Settlement.

Net Share Settlement:
On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment (other than, for the avoidance of
doubt, the payment obligation that will be satisfied by the Par Value Payment)
through the Clearance System, and Dealer shall be treated as the holder of
record of such Shares at the time of delivery of such Shares or, if earlier, at
5:00 p.m. (New York City time) on such Settlement Date.

Share Delivery Quantity:
For any Settlement Date, a number of Shares (rounded down to the nearest whole
Share), as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.

Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page WMGI <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration



5

--------------------------------------------------------------------------------





Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.
Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect to
any Private Placement Settlement, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Company is the Issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.



3.
Additional Terms applicable to the Transaction.



Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not



6

--------------------------------------------------------------------------------





extraordinary, shall be governed by Section 9(f) of this Confirmation in lieu of
Article 10 or Section 11.2(c) of the Equity Definitions.
Extraordinary Events applicable to the Transaction:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a (I) Dutch public limited company, (II) corporation or limited
liability company that is treated, or, if disregarded for U.S. federal income
tax purposes, its regarded owner is treated, as a “United States person” under
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (any such
corporation or limited liability company being referred to hereinafter as a
“U.S. Entity”) or (III) solely in the case of a Non-US Merger Transaction in
respect of which Company and Issuer have satisfied all of the requirements set
forth in Section 9(y) below, a corporation or entity treated as a corporation
for U.S. federal income tax purposes organized and existing under the laws of
the Islands of Bermuda, the Netherlands, Belgium, Switzerland, Luxembourg, the
Republic of Ireland, Canada or the United Kingdom), in each case, that (a) also
becomes Company under the Transaction or (b) wholly owns Company and fully and
unconditionally guarantees Company’s obligations under the Transaction, in
either case, following such Merger Event or Tender Offer”.

Consequence of Merger Events:
Merger Event:
Applicable; provided, however, that if an event occurs that constitutes both a
Merger Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the



7

--------------------------------------------------------------------------------





provisions of Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will
apply.
Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:
Tender Offer:
Applicable; provided, however, that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

Announcement Event:
If there occurs (A) an Announcement Date in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer, (B) a public announcement by Issuer, any party to the relevant
transaction or event or any of their affiliates of (x) any potential acquisition
or disposal by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 35% of the market capitalization of Issuer as of the date of such
announcement (a “Transformative Transaction”) or (y) the intention to enter into
a Transformative Transaction, which, in the case of an announcement other than
by Issuer, the Calculation Agent determines is reasonably likely to occur (as
determined by the Calculation Agent taking into account the impact of



8

--------------------------------------------------------------------------------





the relevant announcement on the market for the Shares and/or options on the
Shares), (C) the public announcement by Issuer of an intention to solicit or
enter into, or to explore strategic alternatives or other similar undertakings
that may include, a Merger Event, Tender Offer or a Transformative Transaction
or (D) the public announcement by Issuer, the party making the previous
announcement or any of their respective affiliates of a change to a transaction
or intention that is the subject of an announcement of the type described in
clauses (A) through (C) (such occurrence, an “Announcement Event”), then on one
or more occasions (in the Calculation Agent’s commercially reasonable
discretion) on or prior to the earliest of the Expiration Date, Early
Termination Date or other date of cancellation (the “Announcement Event
Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect on such Warrant of the Announcement Event
(regardless of whether the Announcement Event actually results in a Merger
Event, Tender Offer or Transformative Transaction, and taking into account such
factors as the Calculation Agent may determine, including, without limitation,
changes in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares or the Transaction whether prior to or after the Announcement
Event or for any period of time, including, without limitation, the period from
the Announcement Event to the relevant Announcement Event Adjustment Date). If
the Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent will make such adjustment(s) to the exercise, settlement,
payment or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words



9

--------------------------------------------------------------------------------





“, if completed, would lead to a” in the third and the fifth lines thereof,
(iii) replacing the words “voting shares” with the word “Shares” in the fifth
line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.
Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided, that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:
Not Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:



10

--------------------------------------------------------------------------------





“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Applicable.

Loss of Stock Borrow:
Applicable.

Maximum Stock Loan Rate:
100 basis points

Increased Cost of Stock Borrow:
Applicable.

Initial Stock Loan Rate:
0 basis points until June 15, 2023, and 25 basis points after

Hedging Party:
For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Hedging Party shall be made in good faith
and in a commercially reasonable manner (it being understood that Hedging Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Determining Party:
For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner (it being understood that Determining Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Non-Reliance:
Applicable.



11

--------------------------------------------------------------------------------





Agreements and
Acknowledgments Regarding
Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable



4.
Calculation Agent. Dealer. All calculations, adjustments, specifications,
choices and determinations by the Calculation Agent shall be made in good faith
and in a commercially reasonable manner. The parties agree that they will work
reasonably to resolve any disputes as set forth in the immediately following
paragraph.



In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Company, the Hedging Party, the Determining Party or the
Calculation Agent, as the case may be, shall promptly provide to Company a
written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that may be proprietary or confidential). If Company
promptly disputes such calculation, adjustment or determination in writing and
provides reasonable detail as to the basis for such dispute, the Calculation
Agent shall, to the extent permitted by applicable law, discuss the dispute with
Company in good faith.
5.
Account Details.

(a)
Account for payments to Company:



Bank:     Bank of America1 
ABA#:     026009593
Acct No.:     
Acct Name:    Wright Medical Group N.V.
    
(b)
Account for payments to Dealer:

Bank:
JPMorgan Chase Bank, N.A.

ABA#:     021000021
Acct No.:     
Beneficiary:    JPMorgan Chase Bank, N.A. New York
Ref:    Derivatives


Account for delivery of Shares to Dealer:
To be advised.




___________________________
1 
Company to advise.



12

--------------------------------------------------------------------------------







6.
Offices.



(a)
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.



(b)
The Office of Dealer for the Transaction is: London



JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England


7.
Notices.



(a)
Address for notices or communications to Company:



Wright Medical Group N.V. | Legal
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: +31 20 675 4002
Email: James.Lightman@wright.com


With a copy to:


Ropes & Gray LLP
Attention: Isabel Dische, Esq. and Thomas Holden, Esq.
Telephone No: (212) 596-9000
Facsimile No: (212) 596-9090
Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com


(b)
Address for notices or communications to Dealer:



JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:         edg_notices@jpmorgan.com
edg.us.flow.corporates.mo@jpmorgan.com
Facsimile No:     1-866-886-4506




13

--------------------------------------------------------------------------------





8.
Representations and Warranties of Company.



Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws or under
Regulation (EU) No 596/2014 of the European Parliament and of the Council of 16
April 2014 on market abuse.

(d)
All corporate action has been taken by the Company to duly authorize the
granting of rights to acquire a number of Shares equal to the Maximum Number of
Shares (as defined below) (the “Warrant Shares”). The Warrant Shares have been
duly authorized and, upon application of the Par Value Payment to satisfy the
payment obligation of the par value of the Shares and otherwise as contemplated
by the terms of the Warrants, following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights and the Warrant Shares shall upon issuance
be accepted for listing or quotation on the Exchange.



14

--------------------------------------------------------------------------------





(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)
Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18) (C) of the
Commodity Exchange Act).

(g)
Company and each of its affiliates are not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

(h)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity), except for the
reporting requirements of the United States Securities Exchange Act of 1934, as
amended, and rules promulgated thereunder, or, the reporting or registration
requirements pursuant to the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969) and the Dutch General Tax Act (Algemene wet inzake
rijksbelastingen), in each case, as a result of Dealer or its affiliates owning
or holding (however defined) Shares.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

(j)
It is a party which is able to adhere to the Attachment to the ISDA 2013 EMIR
NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) as if it were a party making the NFC Representation
(as such term is defined in the NFC Representation Protocol).

9.Other Provisions.
(a)
Company shall deliver to Dealer an opinion of Dutch counsel, dated as of the
date hereof, or as soon as reasonably practicable thereafter but in no case
later than the Premium Payment Date, with respect to the matters set forth in
Sections 8(a) through (d). Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Company shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i)



15

--------------------------------------------------------------------------------





less than 120,875,145 (in the case of the first such notice) or (ii) thereafter
more than 3,932,745 less than the number of Shares included in the immediately
preceding Repurchase Notice. Company agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person actually may become subject to, as
a result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.
(c)
Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in



16

--------------------------------------------------------------------------------





Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the
second Scheduled Trading Day immediately following the Trade Date, engage in any
such distribution.
(d)
No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act or the Dutch Act on
Financial Supervision (Wet op het Financieel Toezicht).

(e)
Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s or Issuer’s (if other than Company) consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, however, that the transferee or
assignee shall not be entitled to receive any greater payment of additional
amounts under Section 2(d)(i)(4) of the Agreement than Dealer would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Tax Law that occurs after the date of the
transfer or assignment. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher



17

--------------------------------------------------------------------------------





number) and (B) the denominator of which is the number of Shares outstanding on
such day. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company or Issuer, as applicable, and (B) the denominator of which is the
number of Shares outstanding. The “Share Amount” as of any day is the number of
Shares that Dealer and any person whose ownership position would be aggregated
with that of Dealer (Dealer or any such person, a “Dealer Person”) under any
law, rule, regulation, regulatory order or organizational documents or contracts
of Issuer that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company or Issuer, as applicable, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company or Issuer (if other than Company) to the extent of any such performance.
(f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex‑Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants, Daily
Number of Warrants and/or any other variable relevant to the exercise,
settlement or payment of the Transaction to preserve the fair value of the
Warrants to Dealer after taking into account such dividend.

(g)
Each party agrees and acknowledges that (i) J.P. Morgan Securities LLC, an
affiliate of Dealer (“JPMS”), has acted solely as agent for Dealer (and not as
agent for Company) and not as principal with respect to the Transaction and (ii)
JPMS has no obligation or liability, by way of guaranty, endorsement or
otherwise, in any manner in respect of the Transaction (including, if
applicable, in respect of the settlement thereof). Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party’s obligations under the Transaction. For the
avoidance of doubt, any performance by Dealer of its obligations hereunder
solely to JPMS shall not relieve Dealer of such obligations. Any performance by
Company of its obligations (including notice obligations) through



18

--------------------------------------------------------------------------------





or by means of JPMS’ agency for Dealer shall constitute good performance of
Company’s obligations hereunder to Dealer.
(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:



19

--------------------------------------------------------------------------------





(x)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(y)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its reasonable discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

(A)
A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Issuer or its subsidiaries, files a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Issuer representing more than 50% of the
voting power of such common equity.

(B)
Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination), as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets; (II) any share exchange,
consolidation, conversion or merger of Issuer pursuant to which the Shares will
be converted into cash, securities or other property; or (III) any sale, lease
or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Issuer and its subsidiaries,
taken as a whole, to any person other than one of Issuer’s subsidiaries;
provided, however, that a transaction or transactions described in this
clause (B)



20

--------------------------------------------------------------------------------





shall not constitute an Additional Termination Event pursuant to this clause
(B), if at least 90% of the consideration received or to be received by holders
of the Shares, excluding cash payments for fractional Shares and cash payments
made pursuant to dissenters’ appraisal rights (or any comparable rights under
E.U. or foreign laws or regulations, including, but not limited to the
dissenting shareholder cash compensation rights pursuant to Title 7, Section 3A
of Book 2 of the Dutch Civil Code or a similar cash compensation in the case of
a cross-border conversion), in connection with such transaction or transactions
consists of ordinary shares, shares of common stock, American depositary
receipts or other common equity interests of (1) a U.S. Entity or (2) an entity
treated as a corporation for U.S. federal income tax purposes organized and
existing under the laws of the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom,
in each case that are listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and as a result of such
transaction or transactions, the reference property for the Shares becomes such
consideration, excluding cash payments for fractional Shares. For purposes of
the exception described in the immediately preceding proviso, any transaction or
event described under both clause (A) above and this clause (B) will be
evaluated solely under this clause (B).
(C)
Default by Wright Medical Group, Inc. (“Wright”) or Company or any of Company’s
other subsidiaries with respect to any mortgage, agreement or other instrument
under which there may be outstanding, or by which there may be secured or
evidenced, any indebtedness for money borrowed in excess of $25 million in the
aggregate of Wright, Company and/or any such subsidiary, whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being accelerated and declared due and payable prior to
its stated maturity date or (ii) constituting a failure to pay the principal or
interest of any such debt when due and payable (after the expiration of any
applicable grace period) at its stated maturity, upon required repurchase, upon
declaration of acceleration or otherwise.

(D)
Certain events of bankruptcy, insolvency, or reorganization of Wright, the
Company or any of the Company’s other significant subsidiaries as defined in
Article 1, Rule 1‑02 of Regulation S‑X.

(E)
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without



21

--------------------------------------------------------------------------------





registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).
(F)
On any day during the period from and including the date hereof, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 90.0% of the Par Value
Delivery Number (as of the date of such determination), or (II) Company or any
of its controlled affiliates makes a public announcement of any transaction or
event that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 90.0% of the Par
Value Delivery Number (as of the date of such determination). The “Notional
Unwind Shares” as of any day is a number of Shares equal to (1) the amount that
would be payable pursuant to Section 6 of the Agreement (determined as of such
day as if an Early Termination Date had been designated in respect of the
Transaction and as if the Company were the sole Affected Party and the
Transaction were the sole Affected Transaction), divided by (2) the Settlement
Price (determined as if such day were a Valuation Date). “Par Value Delivery
Number” means a number of Shares equal to (i) the Par Value Payment (as defined
in Section 9(z) below) divided by (ii) the par value per Share.

(i)
No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by either party against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. For the
avoidance of doubt, in the event of bankruptcy or liquidation of either Company
or Dealer, neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

(i)
If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
(B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by



22

--------------------------------------------------------------------------------





the Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company represents to Dealer that each of
Company and its affiliates is not, as of the date of such election, in
possession of any material non-public information with respect to Company or the
Shares and (c) Dealer agrees, in its sole discretion, to such election, in which
case the provisions of Section 12.7 or Section 12.9 of the Equity Definitions,
or the provisions of Section 6(d)(ii) of the Agreement, as the case may be,
shall apply.
Share Termination
Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment (other than, for the avoidance of doubt, the Par Value
Payment pursuant to Section 9(z)).

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

Share Termination Unit
Price:
The value to Dealer of property contained in one Share Termination Delivery Unit
on the



23

--------------------------------------------------------------------------------





date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).
Share Termination Delivery
Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be



24

--------------------------------------------------------------------------------





deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver:
Inapplicable

Other applicable
provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.



(k)
Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.



25

--------------------------------------------------------------------------------





(i)
If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). In addition to, and without limitation of, the other
requirements set forth in this Section 9(k)(i), the Issuer will use its best
efforts to provide that the Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all commercially reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall determine the
appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by Dealer to Company,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

(ii)
If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Issuer shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably



26

--------------------------------------------------------------------------------





acceptable to Dealer. If Dealer, in its reasonable discretion, is not satisfied
with such procedures and documentation Private Placement Settlement shall apply.
If Dealer is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Business Day immediately
following such resale the amount of such excess (the “Additional Amount”) in
cash or in a number of Shares (“Make-whole Shares”) in an amount that, based on
the Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.
(iii)
Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Issuer shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of
Rule 144(c) under the Securities Act are not satisfied with respect to Issuer)
has elapsed in respect of any Restricted Shares delivered to Dealer, Issuer
shall promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to Issuer
or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any



27

--------------------------------------------------------------------------------





other amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 under the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Issuer, to comply with Rule 144 under the Securities Act, as in effect at the
time of delivery of the relevant Shares or Share Termination Delivery Property.
(iv)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the letter agreement dated January 30, 2019 between Dealer and Company regarding
the Warrants (the “Base Warrant Confirmation”), (i) the Section 16 Percentage
would exceed 7.5%, or (ii) the Share Amount would exceed the Applicable Share
Limit. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation,
(i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 7.5%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

(m)
Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce



28

--------------------------------------------------------------------------------





the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.
(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to issue a
number of Shares greater than two times the Number of Warrants (the “Maximum
Number of Shares”) to Dealer in connection with the Transaction, subject to the
provisions regarding Deficit Shares in Section 9(p)(ii).

(ii)
In the event Company shall not have issued to Dealer the full number of Shares
or Restricted Shares otherwise to be issued by Issuer to Dealer pursuant to the
terms of the Transaction because Company has insufficient authorized capital to
issue the full number of Shares or Restricted Shares (such deficit, the “Deficit
Shares”), Company shall be continually obligated to transfer, from time to time,
Shares or Restricted Shares, as the case may be, to Dealer until the full number
of Deficit Shares have been transferred pursuant to this Section 9(p)(ii), when,
and to the extent that Shares are repurchased, acquired or otherwise received by
Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), provided that in no
event shall Company transfer any Shares or Restricted Shares to Dealer pursuant
to this Section 9(p)(ii) to the extent that such transfer would cause the
aggregate number of Shares and Restricted Shares transferred to Dealer to exceed
the Maximum Number of Shares. Company shall immediately notify Dealer of the
occurrence of any of the foregoing events (including the number of Shares that
are repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date and the corresponding number of Shares or
Restricted Shares, as the case may be, to be transferred) and promptly transfer
such Shares or Restricted Shares, as the case may be, thereafter.

(iii)
The Maximum Number of Shares shall only be subject to adjustment on account of
(w) adjustments of the type specified in Section 9(f), (x) Potential Adjustment
Events of the type specified in (1) Section 11.2(e)(i) through (vi) of the
Equity Definitions or (2) Section 11.2(e)(vii) of the Equity Definitions as long
as, in the case of this sub-clause (2), such event is within Issuer’s control,
(y) Merger Events or Tender Offers requiring corporate action of the Issuer and
(z) Announcement Events that are not outside the Issuer’s control.



29

--------------------------------------------------------------------------------





Any Payment Obligation hereunder shall be calculated without regard to the
Maximum Number of Shares; provided that, for the avoidance of doubt, the number
of Shares deliverable under Section 9(j) shall be limited to the Maximum Number
of Shares.
(q)
Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in good faith and in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect
transactions with respect to Shares in connection with its hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that no such Expiration Date or other
date of valuation or delivery may be postponed or added more than 120 Exchange
Business Days after the original Exercise Date or other date of valuation,
payment or delivery, as the case may be.

(r)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of shareholders of
Company in any bankruptcy proceedings of Company; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Company of its obligations and agreements with respect to
the Transaction other than during any such bankruptcy proceedings; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

(s)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by



30

--------------------------------------------------------------------------------





WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).
(u)
Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

(v)
Early Unwind. In the event any exchange of “2023 Notes” (as defined in those
certain letter agreements “Re: Exchange for Wright Medical Group, Inc. 1.625%
Cash Exchangeable Senior Notes due 2023” entered into among Company, Wright and
certain holders of the Counterparty’s 2.00% Cash Convertible Senior Notes due
2020 on the date hereof (the “Exchange Agreements”)) is not consummated with
such holders for any reason by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Company under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Each of Dealer and Company represents and acknowledges to the other that,
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(w)
Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount



31

--------------------------------------------------------------------------------





calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.
(x)
Designation by Dealer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Company or Issuer, as
applicable, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.

(y)
Non-US Merger Transactions. Issuer shall not enter into or consummate any Non-US
Merger Transaction unless the successor Issuer immediately following such Non-US
Merger Transaction repeats to Dealer immediately following such Non-US Merger
Transaction the representations and warranties set forth in Sections 8(a), 8(b),
8(c) and 8(d) of this Confirmation (as if references therein to (i) “execute,
deliver” were replaced with “assume”, (ii) “execution, delivery” and “execution
and delivery” were replaced with “assumption” and (iii) “executed and delivered”
were replaced with “assumed”). “Non-US Merger Transaction” means any Merger
Event, reincorporation of Issuer, corporate inversion of Issuer or similar
transaction pursuant to which (x) the consideration for the Shares includes (or,
at the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia or (y) the Issuer
following such Merger Event, reincorporation of Issuer or corporate inversion of
Issuer is organized in a jurisdiction other than the United States, any State
thereof or the District of Columbia.

Notwithstanding anything to the contrary in this Confirmation if (1) Issuer
enters into or consummates any Non-US Merger Transaction pursuant to which
Issuer following such Non-US Merger Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom,
(2) Company ceases to be Issuer or a wholly owned subsidiary of Issuer whose
obligations under the Transaction are fully and unconditionally guaranteed by
the Issuer or (3) Issuer enters into or consummates any Non-US Merger
Transaction and does not comply with the requirements of the immediately
previous paragraph of this Section 9(y), then, in any such case of clauses (1),
(2) or (3) such transaction or event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Company shall be deemed to be the sole Affected Party,
(B) the Transaction shall be the sole Affected Transaction and (C) Dealer shall
be the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement.
If, at any time following the occurrence of any Non-US Merger Transaction,
Dealer determines in good faith that (x) such Non-US Merger Transaction has had
an adverse effect on Dealer’s rights and obligations under the Transaction or
(y) Dealer would incur an increased amount of tax, duty, expense or fee to (1)
acquire, establish, re-


32

--------------------------------------------------------------------------------





establish, substitute, maintain, unwind or dispose of any transaction(s) or
asset(s) it deems necessary to hedge the economic risk of entering into and
performing its obligations with respect to the Transaction, or (2) realize,
recover or remit the proceeds of any such transaction(s) or asset(s) (each of
the events described in clause (x) and clause (y) above, a “Non-US Merger
Event”), then, in either case, Dealer shall give notice to Company of such
Non-US Merger Event. Concurrently with delivering such notice, Dealer shall give
notice to Company of a Price Adjustment that Dealer reasonably and in good faith
determines appropriate to account for the economic effect on the Transaction of
such Non-US Merger Event (unless Dealer determines that no Price Adjustment will
produce a commercially reasonably result, in which case Dealer shall so notify
Company). Unless Dealer determines in good faith that no Price Adjustment will
produce a commercially reasonably result, within one Scheduled Trading Day of
receipt of such notice, Company shall notify Dealer that it elects to (A) agree
to amend the Transaction to take into account such Price Adjustment or (B) pay
Dealer an amount determined by Dealer that corresponds to such Price Adjustment
(and, in each case, Company shall repeat the representation set forth in Section
8(g) of this Confirmation (which representation is confirmed to Dealer in
writing by Issuer, if other than Company) as of the date of such election). If
Company fails to give such notice to Dealer of its election in accordance with
the foregoing by the end of that first Scheduled Trading Day, or if Dealer
determines that no Price Adjustment will produce a commercially reasonably
result, then such failure or such determination, as the case may be, shall
constitute an Additional Termination Event applicable to the Transaction (it
being understood that in the case of a Non-US Merger Event solely pursuant to
clause (x) of the definition thereof, such determination shall constitute an
Additional Termination Event only if the relevant adverse effect may have a
material impact on Dealer’s rights and obligations under the Transaction, as
determined by Dealer in good faith) and, with respect to such Additional
Termination Event, (1) Company shall be deemed to be the sole Affected Party,
(2) the Transaction shall be the sole Affected Transaction and (3) Dealer shall
be the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement.
For the avoidance of doubt, the parties hereto agree and acknowledge that (I)
the occurrence of an Non-US Merger Event shall not preclude the occurrence of
one or more additional, subsequent Non-US Merger Events and (II) if a Non-US
Merger Event occurs, Dealer will determine, in its sole discretion, whether to
exercise its rights under the provisions of this Section 9(y) and/or the rights
and remedies of Dealer and its affiliates under any other provision of this
Confirmation, the Equity Definitions and the Agreement.
Upon Company’s request prior to the consummation of any Non-US Merger
Transaction, Dealer will provide Company with a good faith estimate of an
indicative, non-binding price at which Dealer would effect a transfer or
assignment of the Warrants to a third party corporate equity derivatives dealer
as of the date of such indicative, non-binding price (it being understood that
such indicative, non-binding price will not in any way commit Dealer to
effecting such a transfer or assignment, whether at such price or at any price,
and that any such transfer or assignment will


33

--------------------------------------------------------------------------------





be effected by Dealer in its sole discretion on pricing and other terms
acceptable to Dealer, including with respect to Dealer’s Hedge Positions with
respect to the Warrants and any applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer). In
addition, upon Company’s request prior to the consummation of any Non-US Merger
Transaction in which Company sets forth in reasonable detail the terms of such
Non-US Merger Transaction and any Non-US Merger Event that Company believes may
apply in connection therewith, Dealer will provide Company with a good faith
estimate of an indicative, non-binding Price Adjustment, if any, that Dealer
determines at such time would account for the economic effect on the Transaction
of such Non-US Merger Transaction and Non-US Merger Event, if any, based on
information related thereto provided to Dealer by the Company (it being
understood that such indicative, non-binding Price Adjustment will not in any
way limit or alter Dealer’s adjustment or other rights in respect of the
Warrants with respect to such Non-US Merger Transaction or Non-US Merger Event
or any events or circumstances arising in connection therewith); provided that,
Dealer will not be required to provide any such Price Adjustment if Dealer
determines, in good faith, that it would not be practicable to do so using
reasonable efforts and/or it would not be advisable to do so with respect to any
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer. Company agrees to pay the
reasonable and documented fees and expenses of legal counsel to Dealer (which
may include, without limitation, special counsel in connection with certain
matters under the law of any applicable foreign jurisdiction) in connection with
any such indicative, non-binding price or Price Adjustment, as applicable, and
any determinations in connection therewith, at such times, and from time to
time, as requested by Dealer.
(z)
Par Value Payment. Company and Dealer each acknowledges and agrees that, by
paying the Premium hereunder to Company, on the Premium Payment Date Dealer will
have made a payment for purposes of paying up the aggregate par value of the
Shares issuable pursuant to the Transaction (for the avoidance of doubt, prior
to any subsequent adjustment to the Transaction), equal to EUR 17,382 (the
“Initial Par Value Payment”). Upon receipt, the Company shall reserve the
Initial Par Value Payment and apply the Initial Par Value Payment against the
obligation to pay-up the Shares upon issue of the Shares. To the extent that the
Initial Par Value Payment exceeds the aggregate nominal value of the Shares
issued, then such excess shall be regarded as share premium. Company
acknowledges and agrees that such Initial Par Value Payment constitutes, based
on the par value per Share as of the date hereof, a payment (volstorting) of the
par value of the Shares sufficient under Dutch law to give effect to the
issuance by Company to Dealer of a number of Shares equal to the Maximum Number
of Shares (for the avoidance of doubt, prior to any subsequent adjustment to the
Transaction). Company represents and warrants to, and acknowledges and agrees
with, Dealer that Company has not taken, and will not take or permit to be
taken, any action that would result in the Maximum Number of Shares (subject to
adjustment as set forth herein) exceeding the Par Value Delivery Number, and in
no event will such an excess occur prior to final settlement, payment or
delivery in full of Company’s obligations to Dealer hereunder. In addition, it
shall constitute a Potential Adjustment Event if on any day during the period
from and including the



34

--------------------------------------------------------------------------------





Trade Date, to and including the final Expiration Date, Company or its
controlled affiliates make a public announcement of any transaction or event, or
any previously announced transaction or event, that, in the reasonable opinion
of Dealer would, upon consummation of such transaction or upon the occurrence of
such event, as applicable, and after giving effect to any applicable adjustments
hereunder, cause the Maximum Number of Shares (subject to adjustment as set
forth herein) to exceed the Par Value Delivery Number. Company will promptly
notify Dealer of any change to the par value of the Shares. Each of Company and
Dealer acknowledges and agrees that if, following any subsequent adjustment to
the Transaction, the Maximum Number of Shares exceeds the Maximum Number of
Shares as of the date hereof (the “Initial Maximum Number of Shares”), Company
may use such additional funds or resources of the Company as it may in its
discretion determine to the extent required to pay up the par value of the
Shares issuable in excess of the Initial Maximum Number of Shares and apply such
funds for the payment of the par value of such shares (which payment or source
of funds, for the avoidance of doubt, will not result in a holding period
(within the meaning of Rule 144) for Dealer with respect to the Warrants, or any
Shares issuable upon settlement thereof, that commences after the Premium
Payment Date) (such payment, when actually paid or applied by the Company and
notified in writing to Dealer, together with the Initial Par Value Payment, the
“Par Value Payment”). For the avoidance of doubt, and without limitation of any
payment or settlement obligation that Company may otherwise have under this
Confirmation or in respect of the Warrants, the Company is not required to
return to Dealer the portion of the Par Value Payment corresponding to any
Warrants that expire on the relevant Expiration Date without being exercised or
are early terminated and in respect of which no Shares are otherwise deliverable
to Dealer.
(aa)
Certain Adjustments. Notwithstanding anything to the contrary in the
Confirmation, if Dealer or the Calculation Agent is required to calculate any
payment under Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, in each case, with respect to a Merger Termination Event,
then Dealer or the Calculation Agent, as applicable, will make such calculation
based on a volatility input that is equal to the Relevant Volatility Input.

“Merger Termination Event” means that the Transaction (or a portion of the
Transaction) is terminated or cancelled both (i) as a result of (x) a Merger
Event, (y) an Additional Termination Event pursuant to Section 9(h)(ii)(A) or
9(h)(ii)(B) of the Confirmation or (z) an Additional Disruption Event arising as
a result of a Merger Event and (ii) as a result of the same event as any
over-the-counter equity option transaction (or portion of such a transaction) to
which Dealer is a party and to which Company (or a wholly-owned subsidiary of
Company) is party relating to the Shares (such equity option transactions,
“Relevant Positions”) and under which Dealer is also required to determine a
volatility input is terminated, in each case, as determined by Dealer in good
faith and commercially reasonably.
“Relevant Volatility Input” means a volatility input that is determined by
Dealer in good faith and in a commercially reasonable manner and which, without
limitation,


35

--------------------------------------------------------------------------------





may be based on implied volatility levels for options on the Shares with strike
prices approximate to the Strike Price of the Transaction or approximate to the
strike price of over-the-counter equity options on the Shares that are included
in its commercially reasonable Hedge Positions with respect to the Transaction,
in each case, as determined by Dealer in good faith and a commercially
reasonable manner; provided that, if (i) Dealer (whether in its capacity as
“Calculation Agent”, “Determining Party”, “Hedging Party” or otherwise) is
required to determine a volatility input under any Relevant Positions and (ii)
Dealer determines that such Relevant Positions (or a portion thereof) are
terminated, cancelled, offset or otherwise unwound at approximately the same
time (as determined by Dealer in good faith and commercially reasonably) as the
Transaction (or portion thereof) is terminated, cancelled, offset or otherwise
unwound, Dealer shall use a Relevant Volatility Input that is no greater than
such volatility input for such Relevant Positions. For the avoidance of doubt, a
Relevant Volatility Input that is equal to the volatility input for any Relevant
Positions shall, in no event, be deemed to be commercially unreasonable.
(bb)
Taxes.

(i)
“Indemnifiable Tax” as defined in Section 14 of the Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

(ii)
Dealer and Company hereby agree that the Agreement shall be treated as a Covered
Master Agreement (as that term is defined in the 2015 Section 871(m) Protocol)
and the Agreement shall be deemed to have been amended in accordance with the
modifications specified in the Attachment to the 2015 Section 871(m) Protocol.

(cc)
The Company acknowledges that it has not been solicited by Dealer, or any person
acting on behalf of the Dealer, to enter into this Transaction but rather it has
independently approached the Dealer, through the Company’s advisor, and invited
the Dealer to bid competitively for this Transaction.

(dd)
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that terms of the 2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence



36

--------------------------------------------------------------------------------





Letter” shall be deemed to be to this Section (and references to “such party’s
Adherence Letter” and “its Adherence Letter” shall be read accordingly), (ii)
references to “adheres to the Protocol” shall be deemed to be “enters into this
Amendment”, (iii) references to “Protocol Covered Agreement” shall be deemed to
be references to the Agreement (and “each Protocol Covered Agreement” shall be
read accordingly), (iv) references to “Implementation Date” shall be deemed to
be references to the date of this Amendment, and (v) the term “the parties”
shall be construed as referring to Dealer and the Company. For the purposes of
this Section:
(i)
Dealer is a Portfolio Data Sending Entity and the Company is a Portfolio Data
Receiving entity;

(ii)
The Local Business Days for such purposes in relation to Dealer are London and
in relation to Company are New York and Amsterdam;

(iii)
The provisions in this section shall survive the termination of the Transaction;
and

(iv)
The following are the applicable email addresses.

Portfolio Data:            Dealer: edg_notices@jpmorgan.com
Company: James.Lightman@wright.com
Notice of discrepancy:    Dealer: edg_notices@jpmorgan.com
Company: James.Lightman@wright.com
Dispute Notice:        Dealer: edg_notices@jpmorgan.com
Company: James.Lightman@wright.com
(ee)
U.S. Stay Regulations. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as applicable to
it under the Protocol; (ii) to the extent that prior to the date hereof the
parties have executed a separate agreement the effect of which is to amend the
qualified financial contracts between them to conform with the requirements of
the QFC Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral
Agreement are incorporated into and form a part of this Confirmation and each
party shall be deemed to have the status of “Covered Entity” or “Counterparty
Entity” (or other similar term) as applicable to it under the Bilateral
Agreement; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay



37

--------------------------------------------------------------------------------





Protocol page at www.isda.org and, a copy of which is available upon request),
the effect of which is to amend the qualified financial contracts between the
parties thereto to conform with the requirements of the QFC Stay Rules, are
hereby incorporated into and form a part of this Confirmation, and for such
purposes this Confirmation shall be deemed a “Covered Agreement,” Dealer shall
be deemed a “Covered Entity” and Company shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Confirmation, both parties
hereto become adhering parties to the Protocol, the terms of the Protocol will
replace the terms of this paragraph. In the event of any inconsistencies between
this Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider.
“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81-8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.






















38

--------------------------------------------------------------------------------










Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning by email to Dealer.
Very truly yours,
J.P. Morgan Securities LLC, as agent for JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
By: /s/ Kevin Cheng     
Authorized Signatory
Name: Kevin Cheng































































--------------------------------------------------------------------------------





Accepted and confirmed
as of the Trade Date:
WRIGHT MEDICAL GROUP N.V.


By: /s/ Lance A. Berry     
Name: Lance A. Berry
Title: Executive Vice President, Chief
Financial and Operations Officer





